The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
The Court below erred in admitting the decree in insolvency in evidence. It purports upon its face to have been made at Chambers in a different county from the one in which the proceeding was instituted. A discharge under the Insolvent Act is not a mere Chamber order, but the judgment of a Court, and should have been made in the county where the proceeding was instituted, unless changed to another by order of Court.
This objection goes to the jurisdiction, and could properly be raised on the trial below. Judgment reversed and new trial ordered.